Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, page 1, after the title, add -- This application is the national stage (Rule 371) of international application No. PCT/EP2017/066820 filed 5 July 2017. --


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The distinguishing features: The subject matter of claim 1 is distinguished from that of Sprickmann-Kerkerick (DE 19854581) which is considered the closest prior art in that the control unit 6 is configured to: (1) determine a pressure level within the gas tank 2; (2) compare the pressure level with a maximum allowable gas pressure level; (3) determine a current power production capability of the electrical power generating arrangement 4; (4) compare the current power production capability with a minimum required power level for propelling the gas burning arrangement 5; and (5) if the pressure level within the gas tank 2 is above said maximum allowable gas pressure level and the current power production capability of the electrical power generating arrangement 4 is higher than said minimum required power level: (5a) control the gas burning arrangement 5 to be operated by the electric power generated by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733